251 S.E.2d 705 (1979)
39 N.C. App. 668
STATE of North Carolina
v.
Samuel Pete TANNER.
No. 7810SC806.
Court of Appeals of North Carolina.
February 6, 1979.
Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. Donald W. Grimes, Raleigh, for the State.
*706 Vaughan S. Winborne, Raleigh, for defendant-appellant.
ARNOLD, Judge.
We find no merit in defendant's assignments of error going to the conduct of his trial. Thus we address only his contention that the statute under which he was convicted is unconstitutional.
G.S. 14-415.1 provides in pertinent part:
(a) It shall be unlawful for any person who has been convicted of [certain felonies, including second degree murder] to purchase, own, possess, or have in his custody, care, or control any handgun. . . within five years from the . . . termination of . . . parole.
Every person violating the provisions of this section shall be guilty of a felony. . . .
Nothing in this subsection would prohibit the right of any person to have possession of a firearm within his own home or on his lawful place of business.
We find, first of all, that this statute is not unconstitutionally vague. It clearly delineates those to whom it applies and the classes of conduct proscribed, so that a person of ordinary intelligence may be apprised of the conduct forbidden. See State v. Fredell, 283 N.C. 242, 195 S.E.2d 300 (1973).
Next, defendant advances three arguments that the statute's classifications are unconstitutional: (1) it denies the right to possess firearms to those convicted of certain felonies but not all felonies; (2) it allows the right of possession to some felons in the prohibited class due to the length of their sentences, probation and parole; and (3) it allows a convicted felon to possess a firearm in his home or place of business but does not provide a way for him to get the firearm there. We find no merit in these contentions.
Both the United States and the North Carolina Constitutions allow the State to classify persons and activities when there is a reasonable basis for such classification. See generally 3 Strong's N.C.Index 3d, Constitutional Law § 20. Our legislature has decided that those convicted of certain felonies will be brought within the restriction of G.S. 14-415.1. Defendant's earlier conviction was for second degree murder, a crime of violence. We see no constitutional difficulty with this classification scheme as applied to defendant, since there is clearly a reasonable relation between the classification, those convicted of a crime of violence, and the purpose of the statute, protection of the people from violence. The equal protection clauses do not require perfect classification. State v. Greenwood, 280 N.C. 651, 187 S.E.2d 8 (1972).
Nor do we find the statute invalid because the restriction applies during the five years after conviction, discharge from a correctional institution, or termination of a suspended sentence, probation or parole, whichever is later. G.S. 14-415.1(a). This merely establishes a class, those convicted of the enumerated crimes who are within five years of the end of their punishment, and the law applies uniformly to all members of the class affected.
Defendant's third argument is frivolous. We find no constitutional infirmities in the application of this statute to this defendant, and no prejudicial error in his trial.
No error.
PARKER and WEBB, JJ., concur.